DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 18, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “alcohols”, and the claim also recites “ethanol” which is the narrower statement of the range/limitation.  The claim also recites the broad recitation “hydrocarbons” and also recites “heptane” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as 
Claim 13 recites the broad recitation “alcohols”, and also recites ethanol and methanol, which is a narrower statement of the limitation.
Claim 18 recites the broad recitation “alcohols”, and the claim also recites “ethanol” which is the narrower statement of the range/limitation.  The claim also recites the broad recitation “hydrocarbons” and also recites “heptane” which is the narrower statement of the limitation.
Claim 25 recites the broad recitation “alcohols”, and also recites ethanol and methanol, which is a narrower statement of the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, and 8-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goll et al (Journal of Chromatography A, 2013) and Pedan et al (Analytical and Bioanalytical Chemistry, 2016).
The instant claims are drawn to a method for separating and/or purifying natural substances from plant extracts, comprising at least one liquid-liquid partition chromatography step, wherein a continuous change of stationary phase to mobile phase, and vice versa takes place, and wherein one or more fractions are removed.
Goll et al teach a process for separating capsaicin from dihydrocapsaicin by sequential centrifugal partition chromatography (sCPC).  The separation is conducted in a biphasic solvent system comprising heptane, ethyl acetate, methanol and water, and is conducted in a unit consisting of two centrifugal partition columns placed on two separate rotors, each capable of a maximum rotation speed of 3000 rpm.  Two pumps are used to deliver the mobile phase during the ascending and descending steps as the mobile phase transitions to stationary phase (abstract; page 60, col. 2 to page 61, col. 2).
Goll et al do not expressly teach that the capsaicin and dihydrocapsaicin are derived from plant extracts; however, a person having ordinary skill in the art would recognize that the two compounds are derived from peppers. Moreover, independent claim 1 states that the natural substances are from plant extracts; given the broadest reasonable interpretation of the claim, the natural substances may be obtained from a specific, though not recited plant extract, or the claim relates to the natural substances themselves, rather than the plant extract.

 According to Pedan et al, cocoa bean are finely ground, defatted (removal of lipids) using n-hexane and extracted three times with acetone.  Fractions of bioactive compounds were separated, first by sCPC using a two-phase solvent system containing ethyl acetate/n-butanol/water, to separate the theobromine, caffeine, and phenolic classes flavan-3-ols and flavanols (col. 1, page 5905).  Other solvents that may be employed are methanol, ethanol, propanols, acetone, and their respective mixtures with water (page 5907, last paragraph; page 5908, first and second column).
In view of the combined reference teachings, it would have been obvious to a person having ordinary skill in the art, at the time the present invention was made, to use sCPC techniques to separate or purify a natural substance from a plant source.  While not teaching all of the specific plant extracts recites in the instant claims, a person having ordinary skill in the art would have found it obvious that various plant parts, e.g. roots, stems, leaves, etc. that comprise valuable natural products in their chemical extracts could be subjected to sCPC as taught by Goll et al and/or Pedan et al in order isolate and/or purify said natural products from plant extracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622